Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-11, and 13-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Takumi Toyoshima (US 2014/0184607).

Regarding Claims 8, 1, and 15, Toyoshima discloses an electronic device, comprising: 
at least one processor (Fig. 2, 200, 100, and 200a, Toyoshima); and 
a memory communicatively coupled to the at least one processor (Fig. 2, 200, 100, and 200a, Toyoshima); wherein, 
the memory is configured to store instructions executable by the at least one processor, and when the instructions are executed by the at least one processor, the at least one processor is caused to perform (Fig. 2, 200, 100, and 200a, Toyoshima): 
generating an input vector of at least one input field relative to each chart based on the at least one input field obtained in advance (Fig. 1, wherein source data 3 is an example of input vector claimed; [0042], wherein data extracted from the electronic document is also an example of input vector claimed; Toyoshima); 
calculating a similarity of the input vector and a predetermined feature vector corresponding to each chart (Fig. 1, wherein style data 2 is an example of a predetermined feature vector claimed; [0045], wherein the data contained in the specified threshold corresponds to the predetermined feature vector claimed; Toyoshima); 
obtaining a target chart corresponding to the at least one input field based on the similarity between the input vector and the predetermined feature vector corresponding to each chart (Fig. 1, 1b and 1c, Toyoshima); and 
sending the target chart to a terminal device ([0046], Toyoshima).

Regarding Claims 9, 2, and 16, Toyoshima discloses a device, wherein generating the input vector of the at least one input field relative to each chart based on the at least one input field obtained in advance comprises: 
determining a purpose of each input field based on a type of a container located by each input field (Fig. 1, 1b, and [0042], “the determination unit 1b first specifies a document purpose…,” Toyoshima); and 
generating the input vector based on the purpose of each input field, a predetermined type of each input field, and a unit of each input field ([0042]-[0043], Toyoshima).

Regarding Claims 10, 3, and 17, Toyoshima discloses a device, wherein generating the input vector based on the purpose of each input field, the predetermined type of each input field, and the unit of each input field comprises: 
extracting a chart from all charts as a current chart (Fig. 1, 1b, [0044], Vertical Bar Graph, Toyoshima); 
adjusting the purpose of each input field, the type of each input field, or the unit of each input field based on a feature vector corresponding to the current chart, in response to the at least one input field satisfying a preset adjustment condition, to obtain a target purpose of each input field, a target type of each input field, and a target unit of each input field ([0044]-[0045], Toyoshima); 
generating an input vector of the at least one input field relative to the current chart based on the target purpose of each input field, the target type of each input field, and the target unit of each input field ([0042]-[0048], Toyoshima); and 
repeating the foregoing actions until each input vector is calculated ([0042]-[0048], Toyoshima).

Regarding Claims 11, 4, and 18, Toyoshima discloses a device, wherein generating the input vector of the at least one input field relative to the current chart based on the target purpose of each input field, the target type of each input field, and the target unit of each input field comprises: 
determining a value of each factor associated with a field purpose in the input vector based on the target purpose of each input field (Fig. 1, 1b, “Purpose: Comparison,” Toyoshima); 
determining a value of each factor associated with a field main type and a value of each factor associated with a field subtype in the input vector based on the target type of each input field (Fig. 1, 1b, “Items: 2,” 4d “BB” and “CC,” Toyoshima); 
in which the type of the input field includes the field main type and the field subtype (Fig. 1, 1b, [0041] and [0085], Toyoshima);
determining a value of each factor associated with a chart feature in the input vector based on the target type of each input field and the target unit of each input field (Fig. 1, 4-2, [0041], [0085], Toyoshima); and 
generating the input vector based on the value of each factor associated with the field purpose, the value of each factor associated with the field main type, the value of each factor associated with the field subtype (Fig. 1, 4-2, [0041], [0085], Toyoshima), and 
the value of each factor associated with the chart feature (Fig. 1, 4-2, [0041], [0085], Toyoshima).

Regarding Claims 13, 6, and 19, Toyoshima discloses a device, wherein calculating the similarity of the input vector and the predetermined feature vector corresponding to each chart comprises: 
extracting a chart from all charts as a current chart (Fig. 1, 1b and 1c, Fig. 1, [0045], Toyoshima); 
calculating a similarity of an input vector of the at least one input field relative to the current chart and a feature vector corresponding to the current chart based on the input vector of the at least one input field relative to the current chart and the feature vector corresponding to the current chart (Fig. 1, 1b and 1c, Fig. 1, [0045], Toyoshima); and 
repeating the foregoing action of extracting the current chart until the similarity between each input vector and each feature vector is calculated (Fig. 1, 1b and 1c, Fig. 1, [0045], Toyoshima).

Regarding Claims 14, 7, and 20, Toyoshima discloses a device, wherein calculating the similarity of the input vector of the at least one input field relative to the current chart and the feature vector corresponding to the current chart based on the input vector of the at least one input field relative to the current chart and the feature vector corresponding to the current chart comprises:
extracting a factor from the input vector of the at least one input field relative to the current chart as a current input factor (Fig. 1, 1b and 1c, Fig. 1, [0045], Toyoshima); 
extracting a factor from the feature vector corresponding to the current chart as a current feature factor (Fig. 1, 1b and 1c, Fig. 1, [0045], Toyoshima); 
marking a component corresponding to the current input factor and the current feature factor as a valid component in response to the current input factor being the same as the current feature factor (Fig. 1, 1b and 1c, Fig. 1, [0045], Toyoshima); 
marking a component corresponding to the current input factor and the current feature factor as an invalid component in response to the current input factor being not the same as the current feature factor (Fig. 1, 1b and 1c, Fig. 1, [0045], Toyoshima); 
repeating the foregoing actions of extracting the current input factor and the current feature factor as described above until a component corresponding to each input factor and each feature factor is marked as the valid component or the invalid component (Fig. 1, 1b and 1c, Fig. 1, [0045], Toyoshima); and 
calculating the similarity of the input vector of the at least one input field relative to the current chart and the feature vector corresponding to the current chart based on the component corresponding to each input factor and each feature factor and a preset weight value of each component (Fig. 1, 1b and 1c, Fig. 1, [0045], Toyoshima).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.	
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takumi Toyoshima (US 2014/0184607).

Regarding Claims 12 and 5, Toyoshima discloses a device, wherein 
each factor associated with the field purpose comprises: a number of color fields, , a number of row fields, and a number of column fields ([0045], Toyoshima); 
each factor associated with the field main type comprises: a number of dimension fields, a number of measurement fields ([0045], Toyoshima); 
each factor associated with the field subtype comprises: a number of date fields ([0194] and [0232], Toyoshima); and 
each factor associated with the chart feature comprises: whether there is at least one field whose subtype is a date in the at least one input field, and whether there are at least two fields with different units in the at least one input field ([0194] and [0232], Toyoshima).
However, Toyoshima does not expressly disclose: a number of angle fields; a number of arbitrary fields; a number of geographic fields, a number of longitude fields, a number of latitude fields; a number of time fields.  However, these differences are only found in the nonfunctional descriptive material and is not functionally involved in the steps recited.  The steps of generating and determining (recited in claims 11 and 4) would be performed the same regardless of the information or data in the fields.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include any type of information or data in those fields because such information or data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the information does not patentably distinguish the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
July 21, 2022